 In the Matter of THE CRAWFORD STEEL FOUNDRY COMPANY, EMPLOYERandCRAWFORD STEEL FOUNDRY COMPANY UNION OF Bucmus, OHIO,'PETITIONERCase No. 8-R-2166.-Decided August 19, 1946Mr. J. L. Halberstein,ofMarion, Ohio, andMr. S. McClure,ofBucyrus, Ohio, for the Employer.Mr. Edward J. Myers,of Bucyrus, Ohio, andMr. Frank Wiede-mann,of Marion, Ohio, for the Petitioner.Messrs. Jacob ClaymanandWilliam Bell,ofMansfield, Ohio, forMr. Martin T. Camacho,of counsel, to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this'case was held at Bucyrus,Ohio, on June 21, 1946, before Louis S. Belk-in, Trial Examiner. TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Crawford Steel Foundry Company is an Ohio corporation,having its principal place of business in Bucyrus, Ohio, where it isengaged in the manufacture of rough steel castings.The principalraw materials used by the Employer are scrap steel, pig irons, alloysand sand.The Employer's annual purchases of such materials forthe past year amounted to more than $300,000 in value, of which ap-proximately 70 percent originated at points outside the State of Ohio.For the same period the Employer's manufactured products were inexcess of $800,000, of which approximately 25 percent was shippedto points outside the State of Ohio.1The pleadings were amended at the hearing to name the Petltlonelas shown above.70 N L. R. B., No. 14.150 THE CRAWFORD STEEL FOUNDRY COMPANY151The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'II. TIIE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization 2 claiming torepresent employees of the Employer.United Steelworkers of America, Local Union No. 3348, hereincalled -C. I. 0.,3 is a labor organization affiliated with Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Petitioner, by letter on or about March 16, 1946, requestedrecognition as the exclusive bargaining representative of employees ofthe Employer.The Employer never replied to the letter, and hascontinued td' refuse the Petitioner recognition.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the-Act.IV.THEAPPROPRIATE UNITWe find, in, accordance with the stipulation of the parties, thatall production and maintenance employees of the Company at itsBucyrus, Ohio plant, including laboratory employees, but excludingwatchmen, office and clerical employees, part-time employees, proba-tionary employees,foremen,assistant foremen, and all or any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act 42 The C. I. O. at the hearing declined to stipulate that the Petitioner is a labor organ-ization within the meaning of the Act.Evidence adduced at the hearing disclosed thatthe Petitioner is composed of -a group of employees organized and established for thepurposes of engaging in collective bargaining with respect to wages and other mattersconcerning working conditionsHence, it is clear that the Petitioner is a labor organiza-tion within the meaning of Section 2 (5) of the Act.3 The C I. 0 which presently represents the employees involved in this proceedingwas permitted to intervene at the hearing* At the hearing the, parties stipulated to the statement that the appropriate unit shouldbe the identical unit pieviously found appiopriate by the Board inMatte) of The CrawfordSteel Foundry Company,58N. L It.B. 428.However, there followed a description ofthe unit as it is set forthsupra,which is identical with the unit described in the contractbetween the C. I. 0 and the Employer.It is to be noted that the latter described unit isnot identical with that described in the cited case in that the unit found appropriate inthat case,on the basis of a stipulation of the parties,included watchmen and part-timeemployees and did not refer to probationary employees.Notwithstanding this apparentinconsistency,we are persuaded that the unit described at the hearing and adoptedsuprais that which was intended and agreed to by all parties. 152DECISIONS OF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Crawford Steel FoundryCompany, Bucyrus, Ohio, an election by-secret ballot shall be,conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of National Labor Relations Board Rules and Regulations-Series 3, as amended, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately 'preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on" vacation or temporarily laid off, and including,emp]oyeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Crawford Steel Foundry Company Union of Bucy-rus, Ohio, or by United Steelworkers of America, Local Union No.3348, C. I. 0., for the purposes of collective bargaining, or by neither.